Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I: Claims 1-8 in the reply filed on 11/25/2022 is acknowledged.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-8  is/are rejected under 35 U.S.C. 102(a)(2)  as being anticipated by Yang et al. (US 10468464 B2).


    PNG
    media_image1.png
    472
    541
    media_image1.png
    Greyscale

Regarding claim 1, Yang et al. discloses a fingerprint sensor comprising:
 a thin film transistor 222 disposed on a substrate (Yang Fig. 7B): 
a first insulating layer disposed on the thin film transistor (Yang Fig. 7B):  
a first sensing electrode  D2 disposed on the first insulating layer and connected to the thin film transistor 222: 
a second insulating layer disposed on the first sensing electrode and including an opening exposing the first sensing electrode (Yang Fig. 7B):
 a sensing semiconductor layer D3 disposed in the opening of the second insulating layer and on the first sensing electrode D2, and including an N-type semiconductor layer, an i-type semiconductor layer, and a P-type semiconductor layer (PIN junction); and 
a second sensing electrode D3 disposed on the sensing semiconductor layer, wherein an upper surface of the sensing semiconductor layer and an upper surface of the second insulating layer are coplanar (Yang Fig. 7B).


Regarding claim 4, Yang et al. discloses a fingerprint sensor of claim 1. wherein the I-type semiconductor layer is disposed on the N-type semiconductor layer, and the P-type semiconductor layer is disposed on the I-type semiconductor layer (This is the understood structure of a PIN junction) 

Regarding claim 5, Yang et al. discloses a fingerprint sensor of claim 4, wherein an upper surface of the P-type semiconductor layer and the upper surface of the second insulating layer are coplanar (Yang Fig. 7B).

Regarding claim 6, Yang et al. discloses a fingerprint sensor of claim 1, wherein the second sensing electrode protrudes in a direction away from the substrate from the upper surface of the second insulating layer (Yang Fig. 7B).

Regarding claim 7, Yang et al. discloses a fingerprint sensor of claim 1 wherein a bottom surface of the second sensing electrode and the upper surface of the second insulating layer are coplanar (Yang Fig. 7B).

Regarding claim 8, Yang et al. discloses a fingerprint sensor of claim 7, wherein a width of the second sensing electrode is substantially the same as that of the P-type semiconductor layer (Yang Fig. 7B).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Zhang et al. (US 20190243497 A1) in view of Jeong et al. (US 20190198558 A1) in view of Nakamura et al. (US 20100134735 A1).

	Regarding claims 2 and 3, Yang teaches the device of claim 1.  Yang however is merely silent upon the specific slope of the sidewalls of the PIN layers.  Yang merely depicts conventional box shapes where it would be generally understood the sidewalls would be substantially vertical, however one would also recognized that there would be some amount of assumed error allowing for either a positive or negative slope. 
The claims as defined do not provide limits to the amount of slope (ie. opening gradually increase or decreases.  As such, simple expected error in forming a vertical opening such that the opening gradually increases or decreases would be a obvious structural variant to one of ordinary skill in the art at the time of the invention. As merely changing the shape is not understood to provide any clear change in operation or benefit over the prior art shapes.
For further support regarding the shapes of PIN junctions in analogous devices see Nakamura et al. Fig. 7D and/or Jeon et al. Fig.  3b.

    PNG
    media_image2.png
    427
    577
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    525
    587
    media_image3.png
    Greyscale

Nakamura and Jeon both demonstrate the shape where the opening “increase as it approaches the substrate”.  This shape is as demonstrated one of the known operable shapes on could produce when forming the opening of Yang.  Should the opening of Yang of some finite amount of slope such that the opening increases with depth, the device would be expected to operate as intended, as the change in shape was known to be a functional equivalent at the time of the invention.

	Zhang et al. demonstrates the opposite shape, of wherein “the opening gradually decreases as it approaches the substrate.”  Similarly, to as above, the error in slope in this direction is not known to produce any further unexpected results and or benefits.
As such, at the time of the filing of the invention the mere increasing or decreasing of width opening where the PIN junction is formed would be a obvious variant, as the shape variations are known in the art and understood to provide known working and expected results.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARRETT J STARK whose telephone number is (571)272-6005. The examiner can normally be reached 8-4 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JARRETT J. STARK
Primary Examiner
Art Unit 2822



12/5/2022
/JARRETT J STARK/Primary Examiner, Art Unit 2822